DREW, Justice (Retired).
We originally granted certiorari here on the assertion in the petition for certiorari that the decision of the District Court of Appeal, 254 So.2d 371, holding that a franchise tax levied by the City of North Miami on the respondent utility company, which serves other areas, may be passed on to its customers in the municipality of North Miami was in direct conflict with previous decisions of this Court holding that taxes must be levied against and paid by the person or class authorized by clear and specific terms of a legislative act.
Upon further consideration of the cases cited for conflict and after able oral argument of counsel before the Court, we have determined that these cases relied on by petitioners involved taxes of an entirely different character from those imposed on this public utility. Under the factual situation revealed by the record here, the District Court’s conclusion, and the cases cited in support thereof, are correct. Such conclusion leaves this Court bereft of jurisdiction; therefore,
Certiorari was improvidently granted and the writ heretofore issued is quashed, and certiorari is denied.
It is so ordered.
ROBERTS, C. J., and ADKINS, BOYD and DEKLE, JJ., concur.